DETAILED ACTION

1.	This Office Action is in response to the telecommunication dated 02/23/2021.
Claims 1, 2, and 4-20 are pending in this application.
	Claim 3 has been cancelled.

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below.  Should the changes and /or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.3.12.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following amendment has been made to the claim(s) upon agreement by applicant during a telephone conversation with Attorney Dawn Jos on 02/23/2021:
	Claim 18 has been amended as follows:

	18. (Currently amended) A packaged semiconductor device, comprising:
a substrate including a mounting surface and including an opposing surface;  
a groove including a first width in the mounting surface and including a first depth, wherein the groove includes characteristics of laser ablation:
a first bump on a surface of a semiconductor device bonded to the substrate; 
a second bump spaced from the first bump on the surface of the semiconductor device bonded to the substrate, the groove between the first bump and the second bump from a top view of the packaged semiconductor device; and
mold compound covering the semiconductor device and a portion of the substrate, wherein the first depth is less than the first width.


Allowance / Reason for Allowance

3.	Claims 1, 2, and 4-20 are allowed.
The followings are examiner’s statements of reasons for allowance: 
Claims 1, 2, and 4-17:
None of the references of record teaches or suggests the claimed packaged semiconductor device (in combination(s) as set forth in the claim(s)) comprising:
a groove including characteristics of laser ablation and including a first width in the mounting surface and including a first depth, the first groove between the first landing pad and the second landing pad;
a first pillar bump on an active surface of a semiconductor device bonded to the first landing pad;
a second pillar bump on the semiconductor device bonded to the second landing pad; and
	wherein the first depth is less than the first width.

Claims 18-20:
None of the references of record teaches or suggests the claimed packaged semiconductor device (in combination(s) as set forth in the claim(s)) comprising;
a first bump on a surface of a semiconductor device bonded to the substrate;
a second bump spaced from the first bump on the surface of the semiconductor device bonded to the substrate, the groove between the first bump and the second bump from a top view of the packaged semiconductor device; and
wherein the first depth is less than the first width.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1633.


/DAO H NGUYEN/
Primary Examiner, Art Unit 2818
February 24, 2021